DETAILED ACTION
This office action is in response to communication filed on October 6, 2021.

Response to Amendment
Amendments filed on October 6, 2021 have been entered.
Claims 1, 10-11, 13 and 19-20 have been amended.
Claims 2, 5-8, 14 and 17-18 remain cancelled.
Claims 9 and 12 have been cancelled.
Claims 1, 3-4, 10-11, 13, 15-16 and 19-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 10), filed on 10/06/2021, with respect to the objections to claims 1, 13 and 19-20 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 10), filed on 10/06/2021, with respect to the rejection of claims 1, 3-4, 10-11, 13, 15-16 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 10-11), filed on 10/06/2021, with respect to the rejections of claims 1, 3-4, 10-11, 13, 15-16 and 19-20 under 35 U.S.C. 101, have been fully considered. In view of the amendments, the rejection has been withdrawn. 
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a machine (i.e., device), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “an event data aggregator configured to determine event data of the collected event data having a same identification name, same parameters and a same type, as event data corresponding to a same event, and configured to arrange the determined event data as one piece of the event data to generate continued event data comprising a start time and an end time of the event” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., evaluate data to identify similarities and rearrange the data, see Figs. 5A and 5B, and patent application publication at [0054] and [0119]). Except for the recitation of generic computer components (e.g., an event data aggregator, see patent application publication at [0093] and Fig. 1), the limitation in the context of this claim mainly refers to performing a mental evaluation of the collected data to identify similarities in the data for data rearranging purposes.
the limitation “a trend change detector configured to detect a trend change of the process data collected by the process data collector” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., observing data to identify trend changes). Except for the recitation of generic computer components (e.g., a trend change detector, process data collector, see patent application publication at [0093] and Fig. 1), the limitation in the context of this claim mainly refers 
the limitation “an event data converter configured to convert the trend change detected by the trend change detector into process change event data representing a process change event represented in a format similar to the event data collected by the event data collector” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., selecting data which includes trend changes) to obtain additional information (i.e., process change event data, see patent application publication at [0066]-[0067]). Except for the recitation of generic computer components (e.g., an event data converter, a trend change detector, see patent application publication at [0093] and Fig. 1), the limitation in the context of this claim mainly refers to manipulate data to obtain additional information.
the limitation “a cause-effect relationship analyzer configured to integrate the continued event data generated by the event data aggregator and the process change event data converted by the event data converter to analyze a cause-effect relationship between the event and the process change event, wherein the cause-effect relationship analyzer is configured to build a cause-effect model representing the cause-effect relationship analyzed by the cause-effect relationship analyzer, a distribution of delay times, and a distribution of continuation periods” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., evaluating relationships between data trend variations with events, see patent application publication at [0041], [0071]) in order to build models and obtain additional information. Except for the recitation of generic computer components (e.g., a cause-effect relationship analyzer, 

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“An event analyzing device for analyzing events occurring in a plurality of devices that are operational within a plant, the event analyzing device comprising: a hardware-processor configured to execute an event analyzing program”, which merely uses a computer as a tool to perform an abstract idea (see patent application publication at [0093], see also MPEP 2106.05(f)), while generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h))
“an event data collector configured to collect event data which represents an event including an alarm which has occurred in at least one of the plurality of devices in the plant and an operation performed to the plurality of devices,” which adds extra-solution activities (e.g., mere data gathering, type/source of data to be manipulated) using elements recited at a high level of generality (i.e., an event data collector), while generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(f)-(h)), 
“a process data collector configured to collect process data of the plurality of devices in the plant,” which also adds extra-solution activities (e.g., mere data gathering, type/source of data to be manipulated) using elements recited at a high level of generality (i.e., a process data collector) (see MPEP 2106.05(f) and MPEP 2106.05(g)), and
“wherein the cause-effect relationship analyzer is configured to predict an abnormality of the plant from the event collected by the event data collector or from the trend change of the process data based on the cause-effect model built by the cause-effect relationship analyzer”, which integrates the recited judicial exception into a practical application by reflecting an improvement to other technology or technical field (e.g., predicting abnormality in a plant).
Consequently, these additional elements, when considered individually and in combination, integrate the judicial exception into a practical application. The claim is patent eligible under 35 U.S.C. 101. 

Similarly, independent claims 13 and 19-20 are directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 3-4, 10-11, and 15-16, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Examiner’s Note
The examiner submits that the limitation “an event data aggregator configured to determine event data of the collected event data having a same identification name, same parameters and a same type, as event data corresponding to a same event, and configured to arrange the determined event data as one piece of the event data to generate continued event data comprising a start time and an end time of the event” in claim 1 (and similar language in 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Kunzendorf (Reg. No. 58308), attorney for the applicants, on 11/12/2021.
The application has been amended as follows: 

Regarding claim 1.
Claim language “an event data converter configured to convert the trend change detected by the trend change detector into process change event data representing a process change event represented in the same a format similar to the event data collected by the event data collector” is replaced by “an event data converter configured to convert the trend change detected by the trend change detector into process change event data representing a process change event represented in 
Claim language “a cause-effect relationship analyzer configured to integrate the continued event data generated by the event data aggregator collected by the event data 
Claim language “wherein the cause-effect relationship analyzer is configured to predict an abnormality of the plant from the event collected by the event data collector or from the trend change of the process data based on the cause-effect model built by the cause-effect relationship analyzer” is replaced by “wherein the cause-effect relationship analyzer is configured to predict an abnormality of the plant from the event data collected by the event data collector or from the trend change of the process data based on the cause-effect model built by the cause-effect relationship analyzer”.

Regarding claim 10.
Claim language is replaced by “The event analyzing device according to claim 1, wherein the cause-effect relationship analyzer is configured to estimate the trend change of the process data, which is a cause of an occurrence of the event represented by the event data collected by the event data collector, based on the cause-effect model built by the cause-effect relationship analyzer”

Regarding claim 13.
Claim language “an event analyzing device which analyzes events occurring in the plurality of devices that are operational within the plant and comprises a hardware-processor configured to execute an event analyzing program to implement” is replaced by “an event analyzing device which analyzes events occurring in the plurality of devices that are operational within the plant, wherein the event analyzing device 
Claim language “an event data converter configured to convert the trend change detected by the trend change detector into process change event data representing a process change event represented in the same a format similar to the event data collected by the event data collector” is replaced by “an event data converter configured to convert the trend change detected by the trend change detector into process change event data representing a process change event represented in 
Claim language “a cause-effect relationship analyzer configured to integrate the continued event data generated by the event data aggregator collected by the event data collector and the process change event data converted by the event data converter to analyze a cause-effect relationship between the event and the process change event” is replaced by “a cause-effect relationship analyzer configured to integrate the continued event data generated by the event data aggregator 
Claim language “wherein the cause-effect relationship analyzer is configured to predict an abnormality of the plant from the event collected by the event data collector or from data collected by the event data collector or from the trend change of the process data based on the cause-effect model built by the cause-effect relationship analyzer”.

Regarding claim 19.
Claim language “converting, by an event data converter, the trend change detected by the trend change detector into process change event data representing a process change event represented in the same a format similar to the event data collected by the event data collector” is replaced by “converting, by an event data converter, the trend change detected by the trend change detector into process change event data representing a process change event represented in 
Claim language “integrating, by a cause-effect relationship analyzer, the continued event data generated by the event data aggregator collected by the event data collector and the process change event data converted by the event data converter to analyze a cause-effect relationship between the event and the process change event” is replaced by “integrating, by a cause-effect relationship analyzer, the continued event data generated by the event data aggregator 
Claim language “predicting, by the cause-effect relationship analyzer, an abnormality of the plant from the event collected by the event data collector or from the trend change of the process data based on the cause-effect model built by the cause-effect relationship analyzer” is replaced by “predicting, by the cause-effect relationship analyzer, an abnormality of the plant from the event data collected by the event data collector or from the trend change of the process data based on the cause-effect model built by the cause-effect relationship analyzer”.

Regarding claim 20.
Claim language “converting, by an event data converter, the trend change detected by the trend change detector into process change event data representing a process change event represented in the same a format similar to the event data collected by the event data collector” is replaced by “converting, by an event data converter, the trend change detected by the trend change detector into process change event data representing a process change event represented in 
Claim language “integrating, by a cause-effect relationship analyzer, the continued event data generated by the event data aggregator collected by the event data collector and the process change event data converted by the event data converter to analyze a cause-effect relationship between the event and the process change event” is replaced by “integrating, by a cause-effect relationship analyzer, the continued event data generated by the event data aggregator 
Claim language “predicting, by the cause-effect relationship analyzer, an abnormality of the plant from the event collected by the event data collector or from the trend change of the process data based on the cause-effect model built by the cause-effect relationship analyzer” is replaced by “predicting, by the cause-effect relationship analyzer, an abnormality of the plant from the event data collected by the event data collector or from the trend change of the process data based on the cause-effect model built by the cause-effect relationship analyzer”.

Allowable Subject Matter
Claims 1, 3-4, 10-11, 13, 15-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. (Currently Amended)
Rikkola (US 8838417 B2) discloses:
An event analyzing device (Fig. 1A, item 100 – “Server System”) for analyzing events occurring in a plurality of devices that are operational within a plant (col. 1, lines 21-23), the event analyzing device comprising: a hardware-processor (Fig. 1A, item 104 – ‘processor’) configured to execute an event analyzing program (col. 4, lines 40-43) to implement: 
an event data collector (Fig. 1A, item 108 – “Monitoring Module”) configured to collect event data which represents an event including an alarm which has occurred in at least one of the plurality of devices (Fig. 1A, item 128 – “Machine”; col. 7, lines 19-25: a fleet of machines is monitored by the server system) in the plant (col. 4, lines 47-55; col. 5, line 59 – col. 6, line 8; col. 6, line 61 – col. 7, line 7: monitoring module in the server system receives event data collected from the machines using sensors, the event data corresponding to machine failure (see also col. 11, lines 32-35); examiner interprets the fleet of machine to be disposed in a plant); 
a process data collector (Fig. 1A, item 108 – “Monitoring Module”) configured to collect process data of the plurality of devices in the plant (col. 4, lines 47-55; col. 5, line 59 – col. 6, line 8; col. 6, line 61 – col. 7, line 7: monitoring module in the server system receives trend data collected from the machines using sensors).

Liu (US 20140317040 A1) teaches:
an event data collector configured to collect event data which represents an event including an alarm which has occurred in at least one of the plurality of devices in the plant and an operation performed to the plurality of devices ([0024]: event information including alarms, and operations performed on the devices is analyzed to determine cause of a device event using a Bayesian network (see [0028]-[0029])).

Layden (US 5339257 A) teaches:
an event data aggregator configured to determine event data of the collected event data having a same identification name, same parameters and a same type, as event data corresponding to a same event, and configured to arrange the determined event data as one piece of the event data to generate continued event data comprising a start time and values and alarms for test points are grouped according to criteria such as operator, process or station).

Yu (US 20080243328 A1) teaches:
a trend change detector (Fig. 1, item 14 – “trend shift detection component”) configured to detect a trend change of the process data (Fig. 1, item 12 – “performance data”) collected by the process data collector ([0018]-[0019]: trend shift detection component detects trend shifts in the performance data).

Rikkola (US 8838417 B2) also teaches:
“Additionally, the system 100 is configured to associate certain information trends with faults. For example, certain trends in braking history are related to pneumatic faults, certain trends in lube pump history are related to lube flow faults, certain trends in crowd belt tension are related to pump faults, certain electrical drive trends are related to motor faults, and certain temperature trends are related to thermal faults” (col. 9, line 63 – col. 10, line 2: data trends are associated with faults).

Yu (US 20080243328 A1) also teaches:
“In one embodiment, the performance data may be split by time in such a way as to allow linear or non-linear regressions to be run through each of a plurality of performance data segments with the lowest total residuals. The split points may then be evaluated to determine the most likely points that represent the beginning of a given problem. Data segments from the end of the performance data and around the best split linear and non-linear data segments in the performance data are identified).
“In one embodiment, the fleet-based diagnostic model 26 includes one or more fuzzy rules defining one or more expected trend shift data ranges for the one or more parameters associated with the fleet of devices. The fuzzy rules may be used to diagnose faults, based upon the expected trend shift data range defined for a parameter. To diagnose faults, the trend shift measured for a parameter must match the expected trend shift data range defined for the parameter, by its fuzzy rule” ([0022]: trend shifts are matched with expected trend shifts corresponding to fault signatures, in order to diagnose faults).

Miwa (US 20110264424 A1, IDS record) teaches:
“A technique relating to an apparatus abnormality diagnosis system, capable of easily creating and adding/updating a diagnosis model with respect to an initial and new failure case, and appropriately and efficiently achieving diagnosis of abnormality and instruction of operation using the model. In the abnormality diagnosis system, a diagnosis model creating process unit creates a structured abnormality model expressing a a diagnosis model is created using event data, alarm data and maintenance operation data, with the model being employed with sensor data in order to determine abnormal conditions, and generate additional alarm data used for updating the model).

Liao (US 20150301882 A1) teaches:
“Where hx exceeds a predefined limit, the measurement may be considered as an anomaly. If there is a directly observable trending of hx, then hx may be directly used for prediction. In the situation when there is no directly observable trending of hx but intermittent abnormal events appear indicated by high hx values, the frequency of these events may be calculated as a function of the health indicator f(hx)=a number of abnormal events observed over a predetermined period of time” ([0067]: trends in the data may be used for predicting anomalies).

Cuddihy (US 7031878 B2) teaches:
“Automated systems and methods for diagnosing the cause of a trend shift in performance data associated with a system including selecting a fuzzy model describing how the mean associated with a parameter shifts when a predetermined problem occurs causes of trend shifts in performance data are diagnosed using fuzzy models).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“an event data converter configured to convert the trend change detected by the trend change detector into process change event data representing a process change event represented in a format similar to the event data collected by the event data collector; and
a cause-effect relationship analyzer configured to integrate the continued event data generated by the event data aggregator and the process change event data converted by the event data converter to analyze a cause-effect relationship between the event and the process change event,
wherein the cause-effect relationship analyzer is configured to build a cause-effect model representing the cause-effect relationship analyzed by the cause-effect relationship analyzer, a distribution of delay times, and a distribution of continuation periods, and 
wherein the cause-effect relationship analyzer is configured to predict an abnormality of the plant from the event collected by the event data collector or from the trend change of the process data based on the cause-effect model built by the cause-effect relationship analyzer”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claims 3-4 and 10-11. 


Regarding claim 13. (Currently Amended)
Rikkola (US 8838417 B2) discloses:
An event analyzing system (Fig. 1A) for analyzing events occurring in a plurality of devices that are operational within a plant, the event analyzing system comprising: 
an event analyzing device (Fig. 1A, item 100 – “Server System”) which analyzes events occurring in the plurality of devices that are operational within the plant (col. 1, lines 21-23) and comprises a hardware-processor (Fig. 1A, item 104 – ‘processor’) configured to execute an event analyzing program (col. 4, lines 40-43) to implement: 
an event data collector (Fig. 1A, item 108 – “Monitoring Module”) configured to collect event data which represents an event including an alarm which has occurred in at least one of the plurality of devices (Fig. 1A, item 128 – “Machine”; col. 7, lines 19-25: a fleet of machines is monitored by the server system) in a plant (col. 4, lines 47-55; col. 5, line 59 – col. 6, line 8; col. 6, line 61 – col. 7, line 7: monitoring module in the server system receives event data collected from the machines using sensors, the event data corresponding to machine failure (see also col. 11, lines 32-35); examiner interprets the fleet of machine to be disposed in a plant); 
a process data collector (Fig. 1A, item 108 – “Monitoring Module”) configured to collect process data of the plurality of devices in the plant (col. 4, lines 47-55; col. 5, line 59 – col. 6, line 8; col. 6, line 61 – col. 7, line 7: monitoring module in the server system receives trend data collected from the machines using sensors).

Liu (US 20140317040 A1) teaches:
an event data collector configured to collect event data which represents an event including an alarm which has occurred in at least one of the plurality of devices in the plant and an operation performed to the plurality of devices ([0024]: event information including alarms, and operations performed on the devices is analyzed to determine cause of a device event using a Bayesian network (see [0028]-[0029])).

Layden (US 5339257 A) teaches:
an event data aggregator configured to determine event data of the collected event data having a same identification name, same parameters and a same type, as event data corresponding to a same event, and configured to arrange the determined event data as one piece of the event data to generate continued event data comprising a start time and an end time of the event (col. 12, lines 3-7: values and alarms for test points are grouped according to criteria such as operator, process or station).

Yu (US 20080243328 A1) teaches:
a trend change detector (Fig. 1, item 14 – “trend shift detection component”) configured to detect a trend change of the process data (Fig. 1, item 12 – “performance data”) collected by the process data collector ([0018]-[0019]: trend shift detection component detects trend shifts in the performance data).

Rikkola (US 8838417 B2) also teaches:
data trends are associated with faults).

Yu (US 20080243328 A1) also teaches:
“In one embodiment, the performance data may be split by time in such a way as to allow linear or non-linear regressions to be run through each of a plurality of performance data segments with the lowest total residuals. The split points may then be evaluated to determine the most likely points that represent the beginning of a given problem. Data segments from the end of the performance data and around the best split point(s) may then be chosen such that each data segment includes as many data points as possible without a standard deviation too far above that of the standard deviation of the linear regression residuals of the entire data analysis window. The shifts for each data segment for a parameter, from an analysis start date may then be evaluated and combined across multiple variables using a threshold weighting mechanism, and the latest most significant weighted shift exhibited by the parameter (if it exists) may be extracted for fault isolation” ([0019]: linear and non-linear data segments in the performance data are identified).
“In one embodiment, the fleet-based diagnostic model 26 includes one or more fuzzy rules defining one or more expected trend shift data ranges for the one or more trend shifts are matched with expected trend shifts corresponding to fault signatures, in order to diagnose faults).

Miwa (US 20110264424 A1, IDS record) teaches:
“A technique relating to an apparatus abnormality diagnosis system, capable of easily creating and adding/updating a diagnosis model with respect to an initial and new failure case, and appropriately and efficiently achieving diagnosis of abnormality and instruction of operation using the model. In the abnormality diagnosis system, a diagnosis model creating process unit creates a structured abnormality model expressing a structured abnormality of maintenance operation type to an alarm and apparatus event relating to the maintenance operation type by a graph network structure based on acquisition of maintenance operation data (S104). And, by synthesizing the structured abnormality model with an existing structured abnormality model, the diagnosis model is updated (S106)” (Abstract: a diagnosis model is created using event data, alarm data and maintenance operation data, with the model being employed with sensor data in order to determine abnormal conditions, and generate additional alarm data used for updating the model).

Liao (US 20150301882 A1) teaches:
x exceeds a predefined limit, the measurement may be considered as an anomaly. If there is a directly observable trending of hx, then hx may be directly used for prediction. In the situation when there is no directly observable trending of hx but intermittent abnormal events appear indicated by high hx values, the frequency of these events may be calculated as a function of the health indicator f(hx)=a number of abnormal events observed over a predetermined period of time” ([0067]: trends in the data may be used for predicting anomalies).

Cuddihy (US 7031878 B2) teaches:
“Automated systems and methods for diagnosing the cause of a trend shift in performance data associated with a system including selecting a fuzzy model describing how the mean associated with a parameter shifts when a predetermined problem occurs and receiving performance data associated with the system” (Abstract: causes of trend shifts in performance data are diagnosed using fuzzy models).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“an event data converter configured to convert the trend change detected by the trend change detector into process change event data representing a process change event represented in a format similar to the event data collected by the event data collector; and 
a cause-effect relationship analyzer configured to integrate the continued event data generated by the event data aggregator and the process change event data converted 
wherein the cause-effect relationship analyzer is configured to build a cause-effect model representing the cause-effect relationship analyzed by the cause-effect relationship analyzer, a distribution of delay times, and a distribution of continuation periods, and 
wherein the cause-effect relationship analyzer is configured to predict an abnormality of the plant from the event collected by the event data collector or from the trend change of the process data based on the cause-effect model built by the cause-effect relationship analyzer,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 15-16. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claim.

Regarding claim 19. (Currently Amended)
Rikkola (US 8838417 B2) discloses:
An event analyzing method (col. 1, lines 59-63: methods for collecting and analyzing machine data for predicting events and faults are presented) performed by an event analyzing device (Fig. 1A, item 100 – “Server System”) for analyzing events occurring in a plurality of devices that are operational within a plant (col. 1, lines 21-23), the event analyzing device comprising a hardware-processor (Fig. 1A, item 104 – ‘processor’) 
collecting, by an event data collector (Fig. 1A, item 108 – “Monitoring Module”), event data which represents an event including an alarm which has occurred in at least one of the plurality of devices (Fig. 1A, item 128 – “Machine”; col. 7, lines 19-25: a fleet of machines is monitored by the server system) in the plant (col. 4, lines 47-55; col. 5, line 59 – col. 6, line 8; col. 6, line 61 – col. 7, line 7: monitoring module in the server system receives event data collected from the machines using sensors, the event data corresponding to machine failure (see also col. 11, lines 32-35); examiner interprets the fleet of machine to be disposed in a plant); 
collecting, by a process data collector (Fig. 1A, item 108 – “Monitoring Module”), process data of the plurality of devices in the plant (col. 4, lines 47-55; col. 5, line 59 – col. 6, line 8; col. 6, line 61 – col. 7, line 7: monitoring module in the server system receives trend data collected from the machines using sensors).

Liu (US 20140317040 A1) teaches:
collecting, by an event data collector, event data which represents an event including an alarm which has occurred in at least one of the plurality of devices in the plant and an operation performed to the plurality of devices ([0024]: event information including alarms, and operations performed on the devices is analyzed to determine cause of a device event using a Bayesian network (see [0028]-[0029])).

Layden (US 5339257 A) teaches:
values and alarms for test points are grouped according to criteria such as operator, process or station).

 Yu (US 20080243328 A1) teaches:
detecting, by a trend change detector (Fig. 1, item 14 – “trend shift detection component”), a trend change of the process data (Fig. 1, item 12 – “performance data”) collected by the process data collector ([0018]-[0019]: trend shift detection component detects trend shifts in the performance data).

Rikkola (US 8838417 B2) also teaches:
“Additionally, the system 100 is configured to associate certain information trends with faults. For example, certain trends in braking history are related to pneumatic faults, certain trends in lube pump history are related to lube flow faults, certain trends in crowd belt tension are related to pump faults, certain electrical drive trends are related to motor faults, and certain temperature trends are related to thermal faults” (col. 9, line 63 – col. 10, line 2: data trends are associated with faults).

Yu (US 20080243328 A1) also teaches:
linear and non-linear data segments in the performance data are identified).
“In one embodiment, the fleet-based diagnostic model 26 includes one or more fuzzy rules defining one or more expected trend shift data ranges for the one or more parameters associated with the fleet of devices. The fuzzy rules may be used to diagnose faults, based upon the expected trend shift data range defined for a parameter. To diagnose faults, the trend shift measured for a parameter must match the expected trend shift data range defined for the parameter, by its fuzzy rule” ([0022]: trend shifts are matched with expected trend shifts corresponding to fault signatures, in order to diagnose faults).

Miwa (US 20110264424 A1, IDS record) teaches:
a diagnosis model is created using event data, alarm data and maintenance operation data, with the model being employed with sensor data in order to determine abnormal conditions, and generate additional alarm data used for updating the model).

Liao (US 20150301882 A1) teaches:
“Where hx exceeds a predefined limit, the measurement may be considered as an anomaly. If there is a directly observable trending of hx, then hx may be directly used for prediction. In the situation when there is no directly observable trending of hx but intermittent abnormal events appear indicated by high hx values, the frequency of these events may be calculated as a function of the health indicator f(hx)=a number of abnormal events observed over a predetermined period of time” ([0067]: trends in the data may be used for predicting anomalies).


“Automated systems and methods for diagnosing the cause of a trend shift in performance data associated with a system including selecting a fuzzy model describing how the mean associated with a parameter shifts when a predetermined problem occurs and receiving performance data associated with the system” (Abstract: causes of trend shifts in performance data are diagnosed using fuzzy models).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“converting, by an event data converter, the trend change detected by the trend change detector into process change event data representing a process change event represented in a format similar to the event data collected by the event data collector; 
integrating, by a cause-effect relationship analyzer, the continued event data generated by the event data aggregator and the process change event data converted by the event data converter to analyze a cause-effect relationship between the event and the process change event,
building, by the cause-effect relationship analyzer, a cause-effect model representing the cause-effect relationship analyzed by the cause-effect relationship analyzer, a distribution of delay times, and a distribution of continuation periods; and
predicting, by the cause-effect relationship analyzer, an abnormality of the plant from the event collected by the event data collector or from the trend change of the process data based on the cause-effect model built by the cause-effect relationship analyzer”


Regarding claim 20. (Currently Amended)
Rikkola (US 8838417 B2) discloses:
A non-transitory computer readable storage medium storing one or more event analyzing programs (col. 2, lines 36-39) configured for execution by an event analyzing device (Fig. 1A, item 100 – “Server System”) for analyzing events occurring in a plurality of devices that are operational within a plant (col. 1, lines 21-23), the event analyzing device comprising a hardware-processor (Fig. 1A, item 104 – ‘processor’) configured to execute the one or more event analyzing programs (col. 4, lines 40-43), the one or more event analyzing programs comprising instructions for at least: 
collecting, by an event data collector (Fig. 1A, item 108 – “Monitoring Module”), event data which represents an event including an alarm which has occurred in the plurality of devices (Fig. 1A, item 128 – “Machine”; col. 7, lines 19-25: a fleet of machines is monitored by the server system) in the plant (col. 4, lines 47-55; col. 5, line 59 – col. 6, line 8; col. 6, line 61 – col. 7, line 7: monitoring module in the server system receives event data collected from the machines using sensors, the event data corresponding to machine failure (see also col. 11, lines 32-35); examiner interprets the fleet of machine to be disposed in a plant); 
collecting, by a process data collector (Fig. 1A, item 108 – “Monitoring Module”), process data of the plurality of devices in the plant (col. 4, lines 47-55; col. 5, monitoring module in the server system receives trend data collected from the machines using sensors).

Liu (US 20140317040 A1) teaches:
collecting, by an event data collector, event data which represents an event including an alarm which has occurred in the plurality of devices in the plant and an operation performed to the plurality of devices ([0024]: event information including alarms, and operations performed on the devices is analyzed to determine cause of a device event using a Bayesian network (see [0028]-[0029])).

Layden (US 5339257 A) teaches:
determining, by an event data aggregator, event data having a same identification name, same parameters and a same type, as event data corresponding to a same event, and arranging, by the event data aggregator, the determined event data as one piece of the event data to generate continued event data comprising a start time and an end time of the event (col. 12, lines 3-7: values and alarms for test points are grouped according to criteria such as operator, process or station).

Yu (US 20080243328 A1) teaches:
detecting, by a trend change detector (Fig. 1, item 14 – “trend shift detection component”), a trend change of the process data (Fig. 1, item 12 – “performance data”) collected by the process data collector ([0018]-[0019]: trend shift detection component detects trend shifts in the performance data).

Rikkola (US 8838417 B2) also teaches:
“Additionally, the system 100 is configured to associate certain information trends with faults. For example, certain trends in braking history are related to pneumatic faults, certain trends in lube pump history are related to lube flow faults, certain trends in crowd belt tension are related to pump faults, certain electrical drive trends are related to motor faults, and certain temperature trends are related to thermal faults” (col. 9, line 63 – col. 10, line 2: data trends are associated with faults).

Yu (US 20080243328 A1) also teaches:
“In one embodiment, the performance data may be split by time in such a way as to allow linear or non-linear regressions to be run through each of a plurality of performance data segments with the lowest total residuals. The split points may then be evaluated to determine the most likely points that represent the beginning of a given problem. Data segments from the end of the performance data and around the best split point(s) may then be chosen such that each data segment includes as many data points as possible without a standard deviation too far above that of the standard deviation of the linear regression residuals of the entire data analysis window. The shifts for each data segment for a parameter, from an analysis start date may then be evaluated and combined across multiple variables using a threshold weighting mechanism, and the latest most significant weighted shift exhibited by the parameter (if it exists) may be extracted for fault isolation” ([0019]: linear and non-linear data segments in the performance data are identified).
trend shifts are matched with expected trend shifts corresponding to fault signatures, in order to diagnose faults).

Miwa (US 20110264424 A1, IDS record) teaches:
“A technique relating to an apparatus abnormality diagnosis system, capable of easily creating and adding/updating a diagnosis model with respect to an initial and new failure case, and appropriately and efficiently achieving diagnosis of abnormality and instruction of operation using the model. In the abnormality diagnosis system, a diagnosis model creating process unit creates a structured abnormality model expressing a structured abnormality of maintenance operation type to an alarm and apparatus event relating to the maintenance operation type by a graph network structure based on acquisition of maintenance operation data (S104). And, by synthesizing the structured abnormality model with an existing structured abnormality model, the diagnosis model is updated (S106)” (Abstract: a diagnosis model is created using event data, alarm data and maintenance operation data, with the model being employed with sensor data in order to determine abnormal conditions, and generate additional alarm data used for updating the model).

Liao (US 20150301882 A1) teaches:
“Where hx exceeds a predefined limit, the measurement may be considered as an anomaly. If there is a directly observable trending of hx, then hx may be directly used for prediction. In the situation when there is no directly observable trending of hx but intermittent abnormal events appear indicated by high hx values, the frequency of these events may be calculated as a function of the health indicator f(hx)=a number of abnormal events observed over a predetermined period of time” ([0067]: trends in the data may be used for predicting anomalies).

Cuddihy (US 7031878 B2) teaches:
“Automated systems and methods for diagnosing the cause of a trend shift in performance data associated with a system including selecting a fuzzy model describing how the mean associated with a parameter shifts when a predetermined problem occurs and receiving performance data associated with the system” (Abstract: causes of trend shifts in performance data are diagnosed using fuzzy models).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“converting, by an event data converter, the trend change detected by the trend change detector into process change event data representing a process change event represented in a format similar to the event data collected by the event data collector; and 

building, by the cause-effect relationship analyzer, a cause-effect model representing the cause-effect relationship analyzed by the cause-effect relationship analyzer, a distribution of delay times, and a distribution of continuation periods; and 
predicting, by the cause-effect relationship analyzer, an abnormality of the plant from the event collected by the event data collector or from the trend change of the process data based on the cause-effect model built by the cause-effect relationship analyzer”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FUKANO G et al., US 20050240382 A1, Plant operation support system for use in water and sewage plant, has parameter modification unit receiving actual data from actual plant and modifying parameters of simulation model based on actual data
Reference discloses a system configured to perform simulations based on actual plant data in order to accurately predict plant operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/LINA M CORDERO/Primary Examiner, Art Unit 2857